Citation Nr: 1739580	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-06 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as due to herbicide agent exposure or secondary to service-connected disabilities.

2.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as due to herbicide agent exposure or secondary to service-connected disabilities.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to herbicide agent exposure or secondary to service-connected disabilities.

4.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to herbicide agent exposure or secondary to service-connected disabilities.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for liver tumors.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 disabling.

9.  Entitlement to an initial rating in excess of 10 percent for left lower extremity sciatic radiculopathy prior to January 23, 3017 and 20 percent from that date.  

10.  Entitlement to an initial rating in excess of 10 percent for right lower extremity polyradiculopathy prior to January 26, 2017 and 20 percent from that date.  

11.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 10 disabling.

12.  Entitlement to an initial compensable rating for dermatographism prior to January 8, 2016 and 10 percent from that date.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to May 1970, November 1972 to September 1986 and September 1991 to October 1993. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) in March 2009 (granted service connection for dermatographism, rated noncompensable, and denied service connection for hypertension), June 2010 (denied an increased rating for degenerative disc disease of the lumbar spine), October 2010 (granted service connection for right lower extremity polyradiculopathy, rated 10 percent disabling), April 2012 (denied an increased rating for PTSD and service connection for sleep apnea and liver tumors), and January 2015 (denied service connection for left and right upper and lower extremities).  

Regarding the matter of an increased rating for left lower extremity sciatic radiculopathy, review of the record shows that the Veteran was granted service connection for radiculopathy of each lower extremity as secondary to degenerative disc disease of the lumbar spine.  The Veteran did not file any document with VA expressing disagreement with evaluation of his left lower extremity sciatic radiculopathy (as noted above, he specifically appealed the right lower extremity polyradiculopathy rating).  However, these disabilities are manifestations of the Veteran's service-connected lumbar spine disability.  When the Veteran disagreed with the amount of compensation awarded for his lumbar spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See, AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2016).  The Board is therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the low back condition.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his lumbar spine disability, his appeal encompassed ratings for all manifestations of the condition.  The award of the ratings for bilateral lower extremity radiculopathy could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that denied an increased rating for the Veteran's lumbar spine disability.  Thus, the issues before the Board as to the Veteran's lumbar spine and lower extremity radiculopathy are as shown on the title page.

An interim January 2016 rating decision assigned an increased 10 percent rating for dermatographism from January 8, 2016 and an interim April 2017 rating decision granted increased 20 percent ratings for left lower extremity sciatic radiculopathy from January 23, 2017 and right lower extremity polyradiculopathy from January 26, 2017.  

In May 2017, a Travel Board hearing was held before the undersigned; a transcript is in the record.  At the hearing, the Appellant waived initial RO consideration of any additional evidence submitted during or following the hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran withdrew his appeal pertaining to the issues of entitlement to service connection for sleep apnea, liver tumors and hypertension and increased ratings for PTSD, left and right lower extremity radiculopathy, degenerative disc disease of the lumbar spine and dermatographism at the May 2017 Board hearing.

2.  The Veteran's left upper extremity peripheral neuropathy was caused by his service-connected multiple myeloma.

3.  The Veteran's right upper extremity peripheral neuropathy was caused by his service-connected multiple myeloma.

4.  The Veteran's left lower extremity peripheral neuropathy was caused by his service-connected multiple myeloma.

5.  The Veteran's right lower extremity peripheral neuropathy was caused by his service-connected multiple myeloma.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the issues of entitlement to service connection for sleep apnea, liver tumors and hypertension and increased ratings for PTSD, left and right lower extremity radiculopathy, degenerative disc disease of the lumbar spine and dermatographism have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for left upper extremity peripheral neuropathy as secondary to service-connected multiple myeloma have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for right upper extremity peripheral neuropathy as secondary to service-connected multiple myeloma have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for service connection for left lower extremity peripheral neuropathy as secondary to service-connected multiple myeloma have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

5.  The criteria for service connection for right lower extremity peripheral neuropathy as secondary to service-connected multiple myeloma have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran withdrew his appeal pertaining to the issues of entitlement to service connection for sleep apnea, liver tumors and hypertension and increased ratings for PTSD, left and right lower extremity radiculopathy, degenerative disc disease of the lumbar spine and dermatographism at the May 2017 Board hearing.  He indicated that he had discussed these withdrawals with his representative and recognized that he could refile his claims in the future.  Accordingly, the Board finds that his withdrawal was reasoned and knowing.  [Notably, in an April 2016 Request for Change of Appeal Process, the Veteran indicated that he wished to withdraw his appeals for service connection for hypertensive vascular disease, sleep apnea and liver tumors and increased ratings for dermatographism and right lower extremity polyradiculopathy.]  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these claims.  Accordingly, the Board does not have jurisdiction to review the appeals as to these issues and they are dismissed.

Service Connection

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The Veteran seeks service connection for bilateral upper and lower extremity peripheral neuropathy, to include as due to herbicide agent exposure or secondary to service-connected multiple myeloma.  Because the Board is granting this claim on a secondary basis, it will not discuss direct service connection, including as due to herbicide exposure in service, in this decision.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Importantly, it is noted that the Veteran is service connected for multiple myeloma (associated with herbicide exposure.)  See April 2012 Rating Decision.

It is also not in dispute that he has peripheral neuropathy of both upper and lower extremities.  See e.g., July 2012 letter from K. Ashraf, M.D., Hematology and Oncology Associates of Alabama, noting left arm and lower extremity peripheral neuropathy; July 2013 peripheral nerves examination report noting diagnosis of bilateral lower extremity peripheral neuropathy; April 2015 letter from S. Dean, M.S.W. Candidate, Emory Winship Cancer Institute, noting symptoms of neuropathy in the Veteran's feet and hands; April 2015 letter from Dr. Ashraf noting that the Veteran continues to have symptoms of neuropathy in his feet and hands; January 2016 report of Nerve Conduction EMG Study showing an impression of "length dependent axonal-type sensory motor peripheral neuropathy affecting bilateral upper and left lower extremities;" February 2017 VA peripheral nerves examination report noting diagnosis of "post-chemo peripheral neuropathy, bilateral upper and lower extremities;" and VA and private treatment records showing findings of peripheral neuropathy.  What remains necessary to substantiate his secondary service connection theory of entitlement in this claim is evidence that the multiple myeloma caused or aggravated the bilateral upper and lower extremity peripheral neuropathy.  

In this regard, multiple letters from Dr. Ashraf note that the chemotherapy which the Veteran underwent to treat his multiple myeloma resulted in peripheral neuropathy in his hands and feet.  Specifically, April 2015 and February 2017 letters from Dr. Ashraf note that the "chemotherapy used to treat [the Veteran] has caused him to have permanent disabilities.  He suffers from debilitating peripheral sensory neuropathy that causes him to have severe, intense pain to his hands, shoulders and feet."  In addition, treatment records for the Veteran from Dr. Ashraf include findings of peripheral neuropathy following chemotherapy and a January 2016 notation that the Veteran's "neuropathy is directly related to Myeloma and Myeloma therapy."  These records also note that the Veteran had "neuropathy due to drugs" and "chemotherapy ... had to be stopped due to neuropathy."  

As the record shows that the Veteran has diagnoses of bilateral upper and lower extremity peripheral neuropathy and that such disabilities are the result of his service-connected multiple myeloma, all of the requirements for establishing secondary service connection are met; service connection for left and right upper and lower extremity peripheral neuropathy is warranted.



ORDER

The appeals as to the matters of service connection for service connection for sleep apnea, liver tumors and hypertension and increased ratings for PTSD, left lower extremity radiculopathy, right lower extremity radiculopathy, degenerative disc disease of the lumbar spine and dermatographism are dismissed.

Service connection for left upper extremity peripheral neuropathy is granted.

Service connection for right upper extremity peripheral neuropathy is granted.

Service connection for left lower extremity peripheral neuropathy is granted.

Service connection for right lower extremity peripheral neuropathy is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


